Citation Nr: 9933455	
Decision Date: 11/30/99    Archive Date: 12/06/99

DOCKET NO.  95-20 665A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Whether there is new and material evidence to reopen a 
claim for entitlement to service connection for a left elbow 
disability.

2.  Entitlement to an increased rating for rheumatoid 
arthritis, currently evaluated as 20 percent disabling.

3.  Entitlement to an increased (compensable) rating for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion  


ATTORNEY FOR THE BOARD

C. Hickey, Counsel


INTRODUCTION

The veteran had active service from August 1955 to December 
1966.

The record reflects that the veteran is in receipt of 
benefits from the Social Security Administration (SSA), 
although it is unclear whether he has been awarded benefits 
based upon disability.  Inasmuch as the U. S. Court of 
Appeals for Veterans Claims has mandated that the VA must 
obtain a Social Security Administration (SSA) decision 
granting disability benefits and the medical records upon 
which such a decision was based, the RO must attempt to 
obtain any pertinent documents from SSA.  Masors v. 
Derwinski, 2 Vet. App. 181 (1992).  


REMAND

In addition, the March 1998 VA examiners noted that the 
veteran's claims folder was not available for review.  In 
this regard the Court has held that VA's obligation to assist 
the veteran in the development of evidence pertinent to his 
claim includes the conduct of a thorough and contemporaneous 
examination, which takes into account the records of prior 
medical treatment.  See Green v. Derwinski, 1 Vet.App. 121, 
124 (1991).  

Moreover, the July 1995, July 1996, and March 1998 VA 
examinations do not comply with the Court's mandate that a VA 
rating examination must adequately portray functional loss 
due to pain, weakened movement, excess fatigability or 
incoordination.  Deluca v. Brown, 8 Vet.App. 202 (1995).  In 
DeLuca, the Court held that ratings based on limitation of 
motion do not subsume 38 C.F.R. § 4.40 (1994) or 38 C.F.R. 
§ 4.45 (1994).  It was also held that the provisions of 
38 C.F.R. § 4.14 (1994) (avoidance of pyramiding) do not 
forbid consideration of a higher rating based on greater 
limitation of motion due to pain on use, including during 
flare-ups.  Each of the VA examination reports noted above 
reflect complaints of painful range of motion.  However, the 
examination report does not comply with the directives in 
DeLuca which specifically require that the medical examiner 
should be asked to determine whether the joint in question 
exhibited pain, weakened movement, excess fatigability or 
incoordination, to include during flare-ups or on repeated 
use, and that the determinations, if feasible, should be 
expressed in terms of the degree of additional range-of-
motion loss due to any pain, weakened movement, excess 
fatigability or incoordination.  An additional VA examination 
is required to ensure a fully informed determination 
regarding the rating of the veteran's service-connected 
rheumatoid arthritis.  

Inasmuch as the rating criteria for diseases of the ear and 
other sense organs, to include hearing impairment, were 
amended effective June 10, 1999, during the pendency of the 
veteran's claim, he is entitled to evaluation of his 
disability under either the previously existing regulations 
or the newly amended regulations, - whichever is determined 
to be more favorable in his individual case. Karnas v. 
Derwinski, 1 Vet.App. 308, 313 (1991); VA O.G.C. Prec. Op. 
No. 11-97 (Mar. 25, 1997).  Therefore the RO should obtain 
medical findings stated in terms consistent with both the old 
and the new rating criteria, and consider both sets of 
criteria in rating the disability.  In so doing, the RO may 
not apply the new rating criteria to any time period prior to 
the effective date of the regulatory change. 38 U.S.C.A. § 
5110(g) (West 1991 & Supp. 1999); Rhodan v. West, 12 Vet. 
App. 55, 57 (1998).  

Up-to-date treatment records, if any, also should be 
compiled.  In particular the veteran's representative has 
alleged that VA treatment records identified by the veteran 
are not of record.  Although the RO wrote to the veteran in 
March 1998 to request that he identify any additional 
evidence which had not been considered by VA, it does not 
appear that a response was received.  Nevertheless the record 
does indicate that there may be VA outpatient treatment 
records dated in May 1992 from the Beckley VAMC which are not 
of record.  The RO must attempt to obtain these records on 
remand inasmuch as the Court has held that VA adjudicators 
are charged with constructive notice of documents generated 
by VA. Bell v. Derwinski, 2 Vet. App. 611 (1992).  VA is 
charged with such notice even if the documents have not been 
made part of the record in a claim for benefits.  

With regard to the request to reopen the claim for service 
connection for a left elbow disability, 38 C.F.R. § 3.156 
(1999) provides in pertinent part, that in order to reopen a 
claim for service connection, there must be added to the 
record new and material evidence which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim. The Court has held that, once 
a denial of service connection has become final, the claim 
cannot subsequently be reopened unless new and material 
evidence has been presented. The Board must perform a two- 
step analysis when the veteran seeks to reopen a claim based 
on new evidence. First, the Board must determine whether the 
evidence is "new and material." Second, if the Board 
determines that the claimant has produced new and material 
evidence, the claim is reopened and the Board must evaluate 
the merits of the veteran's claim in light of all the 
evidence, both old and new. Manio v. Derwinski, 1 Vet. App. 
140, 145 (1991).

Until recently, the caselaw of the Court mandated that the 
third question to be resolved in the first step of the Manio 
analysis was whether, in light of all the evidence of record, 
there was a "reasonable possibility that the new evidence, 
when viewed in the context of all the evidence, both new and 
old, would change the outcome" in the prior determination. 
Colvin v. Derwinski, 1 Vet. App. 171, 174 (1991); see Evans 
v. Brown, 9 Vet. App. 273, 283 (1996). However, the United 
States Court of Appeals for the Federal Circuit has recently 
held that this judicially created standard is inconsistent 
with the language of section 3.156(a) of VA regulations, 
cited above, and has overruled the extension of the Manio 
analysis that was first articulated by the Court in Colvin, 
supra. See Hodge v. West, 155 F. 3d. 1356 (1998).  Therefore, 
taking into account the Court's holding in Hodge, the RO must 
again review the question of whether there is new and 
material evidence to reopen the claim for service connection 
for an elbow disability.

In view of the foregoing, the case is REMANDED for the 
actions listed below.

The law requires full compliance with all orders in this 
remand. Stegall v. West, 11 Vet.App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction may be given a 
lower order of priority in terms of the necessity of carrying 
out the instruction completely.

1.  The RO and any physician to whom this 
case is assigned for an examination 
and/or a statement of medical opinion 
must read the entire remand, to include 
the explanatory paragraphs above the 
numbered instructions. 

2.  The RO should contact the veteran and 
request that he identify any treatment, 
by VA or private health care providers, 
related to rheumatoid arthritis, and 
hearing loss and any VA treatment for 
left elbow disability which is not 
reflected by the record.  After obtaining 
any necessary releases, the RO should 
secure legible copies of all previously 
unobtained, pertinent medical records for 
association with the claims folder.  
Specific efforts should be made to obtain 
the records of treatment at the Beckley 
VAMC in May 1992.  

3.  The RO should contact the SSA and 
obtain legible copies of any decision(s) 
awarding disability or SSI benefits to 
the veteran, and the medical records upon 
which such decisions were based.  Once 
obtained, all records must be associated 
with the claims folder.

4.  Following the completion of the above 
requested development the veteran should 
be scheduled for a special VA orthopedic 
examination to assess the nature and 
extent of his service-connected 
rheumatoid arthritis.  The examiner must 
thoroughly review the claims folder prior 
to evaluating the veteran.  All indicated 
special tests and studies, should be 
conducted to include range of motion 
studies.  All clinical findings must be 
clearly set forth in the examination 
report.  To the extent possible the 
examiner should clearly distinguish those 
symptoms and findings related to the 
service-connected rheumatoid arthritis 
from those the attributable to any other 
cause.  Additionally, the examiner should 
provide the following opinions based upon 
the medical evidence of record: 

a. Whether the veteran's spine 
exhibits weakened movement, excess 
fatigability, or incoordination 
attributable to the service 
connected disability; and, if 
feasible, these determinations 
should be expressed in terms of the 
degree of additional range of motion 
loss due to any weakened movement, 
excess fatigability, or 
incoordination.  

b.  The examiner should also provide 
an opinion as to whether pain could 
significantly limit functional 
ability during flare-ups or on 
repeated use over a period of time.  
These determinations should if 
feasible, be portrayed in terms of 
the degree of additional range of 
motion loss due to pain on use or 
during flare-ups.

5.  Also the veteran should be afforded a 
VA audiological examination to determine 
the nature and extent of current 
disability associated with his service 
connected bilateral hearing loss.  The 
claims folder and the new and old rating 
criteria should be made available to the 
examiner for review in conjunction with 
the examination.  All necessary 
audiological tests should be performed.  
The factual basis for all medical 
opinions expressed should be indicated 
for the record.

6.  Prior to considering the veteran's 
claims the RO should review the claims 
folder to ensure that all mandated 
development has been completed as 
directed, taking any corrective action 
indicated.

7. The RO should then review the record 
and readjudicate the issue of whether new 
and material evidence has been submitted 
to reopen a claim for service connection 
for a left elbow disability. The RO is 
directed to make a decision on the latter 
issue based only on consideration of the 
holding in Hodge, supra, and on 38 C.F.R. 
§ 3.156..  

8.  The RO should review the veteran's 
increased rating claims on the basis of 
all evidence of record and all applicable 
law and regulations.  The claim for 
increased rating of bilateral hearing 
loss must be considered in light of both 
the old and new rating criteria, as is 
required by the Court's holding in 
Karnas.  If any action taken remains 
adverse to the veteran, he and his 
representative should be provided a 
supplemental statement of the case and 
the applicable time to respond.


Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
action until otherwise notified, but he may furnish 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  The purpose of this REMAND is 
to obtain additional information and to ensure due process of 
law.  No inference should be drawn regarding the final 
disposition of the claims as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1996) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).

